— Appeal from a corrected order of the Family Court, Niagara County (John F. Batt, J.), entered September 21, 2012 in a proceeding pursuant to Family Court Act article 4. The corrected order denied in part petitioner’s written objections to an order of the Support Magistrate on her petition alleging that respondent willfully violated a prior order of support.
It is hereby ordered that the corrected order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Bow v Bow (117 AD3d 1542 [2014]).
Present — Centra, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.